DOROTHY McDERMOTT, Defendant Below, Appellant,
v.
THE CITY OF WILMINGTON, a municipal corporation of the State of Delaware, Plaintiff Below, Appellee.
ALLIED SANITATION CO., INC., Defendant Below, Appellant,
v.
THE CITY OF WILMINGTON, a municipal corporation of the State of Delaware, Plaintiff Below, Appellee.
No. 494, 2008
Supreme Court of Delaware.
Submitted: April 15, 2009.
Decided: April 21, 2009.
Before STEELE, Chief Justice, BERGER, and JACOBS, Justices.

ORDER
MYRON T. STEELE, Chief Justice
This 21st day of April 2009, upon consideration of the briefs of the parties, and given our standard of review it appears to the Court that the judgment of the Superior Court should be affirmed on the basis of and for the reasons set forth in its Order dated August 26, 2008.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.